CATES, Judge
(concurring).
I concur in the foregoing opinion of our Presiding Judge. This extension on my part is solely to supplement what he has so ably stated by adding a caveat pointing out that the excised testimony of the witness, Darrel Woods, consisted of part of his direct testimony for the State.
Had the excisions been of cross-examination of a State witness on a former trial, there would be a presumptive disadvantage to the defendant without any opportunity to repair the breach by further cross-examination.
Apparently, here the defendant made no objection to the omission of Darrel Woods’ cross-examination; indeed, the transcript seems to have been tendered him so that he might have the reporter read the cross-examination to the jury.